 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1582 
In the House of Representatives, U. S.,

September 23, 2010
 
RESOLUTION 
Honoring and saluting Americans for the Arts on its 50th anniversary. 
 
 
Whereas Americans for the Arts is the Nation's leading nonprofit organization for advancing the arts and arts education in the United States; 
Whereas celebrating its 50th anniversary in 2010, Americans for the Arts is dedicated to representing and serving local communities and creating opportunities for every person in the United States to participate in and appreciate all forms of the arts; 
Whereas Americans for the Arts was founded and chartered in 1960 in Winston-Salem, North Carolina, by then-first board president George Irwin, Philip Hanes, Ralph Burgard, Arthur Gelber, Charles Mark, Keith Martin, Leslie White, and Edgar Young with the mission of enhancing public and private support for the nonprofit arts and serving local arts councils in United States; 
Whereas Americans for the Arts is now currently headquartered in Washington, DC, with offices in New York, Massachusetts, California, and Florida under the leadership of Americans for the Arts President and CEO Robert L. Lynch; 
Whereas Americans for the Arts played a key role in the formation and establishment of the National Endowment for the Arts in 1965; 
Whereas Americans for the Arts has provided leadership and training to local public and nonprofit arts agencies through a national network consisting of Arts and Business Councils, Business Committees for the Arts, State arts agencies, State arts advocacy organizations, and community-based cultural organizations across the country serving 5,000 local arts agencies and their communities; 
Whereas Americans for the Arts continues to produce groundbreaking research that is the industry standard for reliable and credible information on the size and economic impact of the nonprofit arts industry through its series on “Arts and Economic Prosperity”, which reports that approximately 100,000 nonprofit cultural organizations generate $166,200,000,000 in economic activity every year supporting 5,700,000 jobs and generating $29,600,000,000 in government revenue; 
Whereas Americans for the Arts produces annual events that heighten national visibility for the arts and arts education, including Arts Advocacy Day in cooperation with the Congressional Arts Caucus in Washington, DC, and the Nancy Hanks Lecture on Arts and Public Policy that has featured illustrious artists and policymakers with speakers such as Maya Angelou, Arthur Schlesinger, Leonard Garment, Wynton Marsalis, Representatives John Brademas and Barbara Jordan, Senator Alan K. Simpson, and Robert Redford, National Arts and Humanities Month, and National professional and leadership development convenings annually for 50 consecutive years; and 
Whereas Americans for the Arts has been a leader in promoting active participation in arts education both in and out-of-school through its professional development work and national visibility PSA campaigns, “The Arts. Ask for More”: Now, therefore, be it  
 
That the House of Representatives congratulates and honors Americans for the Arts for its 50 years of service in advancing the arts and arts education in the United States. 
 
Lorraine C. Miller,Clerk.
